Citation Nr: 1722601	
Decision Date: 06/19/17    Archive Date: 06/29/17

DOCKET NO.  13-22 027A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for post traumatic stress disorder (PTSD).

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Jan Dils, Attorney


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel 



INTRODUCTION

The Veteran served on active duty from October 1965 to February 1969. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  It is noted that the PTSD claim was certified to the Board in August 2016, and that the Veteran subsequently perfected an appeal on the hearing loss and tinnitus.  See VA Form 8 (August 2016) and VA Form 9 (January 2017).  As the Veteran seeks to provide sworn testimony before the Board in these matters, the Board accepts jurisdiction over the hearing disability claims at this time although the RO has not yet certified the claims to the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The record reflects that the Veteran seeks a video conference hearing in this appeal before a Veterans Law Judge.  See VA Form 9 (January 2017) and Hearing Request (May 2017).  Therefore, remand is necessary.  38 C.F.R. § 20.700 (A hearing on appeal will be granted if the claimant expresses a desire to appear in person).

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for a video conference hearing before a Veterans Law Judge in accordance with applicable procedures.  The Veteran and his attorney must be provided with notice of the time and place to report for the scheduled hearing.  Once he has been afforded this requested hearing, or in the event that he withdraws his hearing request or fails to appear on the date scheduled, return the file to the Board for further appellate consideration of his claim.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




